UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7370


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LANCE MURCHISON, a/k/a B,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00224-RBH-1)


Submitted:   January 21, 2016             Decided:   February 2, 2016


Before GREGORY and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lance Murchison, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lance Murchison appeals the district court’s order denying

his   18   U.S.C.   § 3582(c)(2)   (2012)   motion   for   reduction   of

sentence.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Murchison, No. 4:13-cr-00224-

RBH-1 (D.S.C. Aug. 4, 2015).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                AFFIRMED




                                    2